Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156272                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156272
                                                                    COA: 336861
                                                                    Berrien CC: 2015-001142-FC
  FREDDIE LEE NELSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 16, 2017 order
  of the Court of Appeals is considered. We DIRECT the Berrien County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2018
           a0228
                                                                               Clerk